DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-7, 9-20 are presented for examination.

Claim Objections
3.        The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
 Misnumbered claims 9-20 need to be renumbered as 8-19 respectively.

Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claim(s) 1,6, 7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichow et al (PG Pub NO 2013/0300728) in view of Smithwick (PG Pub NO 2014/0118336).

As in claim 1, Reichow et al discloses a three-dimensional display system (Abstract and Fig 1), comprising: 
a first display;(Fig 2 item 220) 
a second display spaced apart from the first display comprising one or more light sources configured to emit light and to illuminate the first display [(Fig 2 item 230 and Par 0054) discloses second display spaced apart from first display (220) comprising light sources (240)], wherein the first display is at least partially transparent such that the second display is visible through the first display; (Par 0025, 0053 and Fig 1-2) discloses the first display (220) being transparent (or light transmissive)
and a controller communicatively coupled to the first display, the second display, and the special effect system. (Fig 1 item 140) discloses display system controller used to operate said device.
but fails to disclose a special effect system disposed at least in part between the first display and the second display and configured to be activated to cause a special effect to be visible through the first display; However, Smithwick (Fig 2 items 214, 216 and Par 0036) discloses background props or objects 214, 216 (i.e. special effect system such as mechanized props (e.g., a character, a set prop)) that are positioned between the first display and the second display that is visible through the first display. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al three-dimensional display system with the teaching of Smithwick such that special effect system (i.e. prop) can be disposed between first and second display to enhance user’s 3D experience be adding special effect system (i.e. prop) that is relevant to desired content. 

As in claim 6, Reichow et al in view of Smithwick discloses the three-dimensional display system (Abstract and Fig 1) of claim 1, wherein the special effect system comprises a motor is configured to actuate one or more features positioned between the first display and the second display. It is obvious and well known to an ordinary skilled person in the art to have special effect system (i.e. prop) animate (i.e. have motion) in order to provide the user better interaction with 3D display. 

As in claim 7, Reichow et al in view of Smithwick discloses the three-dimensional display system (Abstract and Fig 1) of claim 6, wherein the one or more dynamic features is actuated to move into a space between the first display and the second display from an exterior of the space. It is obvious and well known to an ordinary skilled person in the art to have special effect system (i.e. prop) animate (i.e. have motion) in order to provide the user better interaction with 3D display.

As in claim 10, Reichow et al in view of Smithwick discloses the three-dimensional display system (Abstract and Fig 1)  of claim 1, wherein the first display displays first display content while the second display displays second display content such that the second display content is visible through the first display content of the first display. (Reichow et al; Par 0025, 0053 and Fig 1-2) discloses the first display (220) being transparent (or light transmissive) wherein second display content is viewable through the first display


7.        Claim(s) 2-5, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichow et al (PG Pub NO 2013/0300728) in view of Smithwick (PG Pub NO 2014/0118336) in further view of Streibig et al (US Pat NO 9,635,305)

As in claim 2, Reichow et al in view of Smithwick discloses the three-dimensional display system (Abstract and Fig 1) of claim 1, but fails to disclose one or more sensors coupled to an enclosure and configured to generate a sensor signal indicative of proximity or presence of a user. However, Streibig et al (Fig 3 item 70 and Col 3 line 41-49) discloses three-dimensional display system includes a camera or sensor structured to detect a position of a viewer. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al in view of Smithwick three-dimensional display system with the teaching of Streibig et al such that sensor would be use to track the position and presence of a user in order to selectively applying power to the display in order to save power as well as adjust content displayed for optimum viewing.

As in claim 3, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system (Abstract and Fig 1) of claim 2, wherein the controller is configured to drive the activation of the special effect based on the sensor signal generated by the one or more sensors. (Streibig et al, col 3 line 15-49) discloses the use of sensor to control the special effect (i.e. prop) disposed between the displays.

As in claim 4, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system (Abstract and Fig 1) of claim 2, wherein the controller is configured to drive display content on the first display, the second display, or both based on the sensor signal generated by the one or more sensors. (Reichow et al, Fig 1 item 140) discloses display system controller used to control first and second display and Streibig et al (Fig 22) discloses the use of sensor to control display device. Therefore Reichow et al in view of Streibig et al discloses the use of sensor to control at least one display.

As in claim 5, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system (Abstract and Fig 1) of claim 2, wherein the one or more sensors comprises a camera, a proximity sensor, a sound sensor, or a motion sensor. (Streibig et al, Fig 3 item 70 and Col 3 line 41-49) discloses the use of camera or motion sensor(70). 

As in claim 9, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system (Abstract and Fig 1) of claim 2, wherein the controller is configured to activate a haptic effect based on a motion. It is obvious and well known to an ordinary skilled person in the art to have special effect system (i.e. prop) animate (i.e. have motion/ haptic effect) in order to provide the user better interaction with 3D display.

As in claim 11, Reichow et al discloses a three-dimensional display system, comprising: 
a first display that is at least partially transparent; (Fig 2 item 220 and Par 0025, 0053) discloses the first display (220) being transparent (or light transmissive)
a second display comprising one or more light sources configured to emit light and to illuminate the first display; [(Fig 2 item 230 and Par 0054) discloses second display spaced apart from first display (220) comprising light sources (240)]
and a controller (Fig 1 item 140) discloses display system controller
but fails to disclose a special effect system disposed between the first display and the second display; a plurality of sensors configured to generate one or more sensor signals indicative of a presence of a user; and a controller configured to: activate the special effect system based in part on the sensor signals generated by the plurality of sensors. However, Smithwick (Fig 2 items 214, 216 and Par 0036) discloses background props or objects 214, 216 (i.e. special effect system such as mechanized props (e.g., a character, a set prop)) that are positioned between the first display and the second display that is visible through the first display. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al three-dimensional display system with the teaching of Smithwick such that special effect system (i.e. prop) can be disposed between first and second display to enhance user’s 3D experience be adding special effect system (i.e. prop) that is relevant to desired content. 
but Reichow et al in view of Smithwick fails to disclose a plurality of sensors configured to generate one or more sensor signals indicative of a presence of a user; and a controller configured to: activate the special effect system based in part on the sensor signals generated by the plurality of sensors. However, Streibig et al (Fig 3 item 70 and Col 3 line 41-49) discloses three-dimensional display system includes a camera or sensor structured to detect a position of a viewer and (Streibig et al, col 3 line 15-49) discloses the use of sensor to control the special effect (i.e. prop) disposed between the displays. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al in view of Smithwick three-dimensional display system with the teaching of Streibig et al such that sensor would be use to track the position and presence of a user in order to selectively applying power to the display in order to save power as well as adjust content displayed for optimum viewing.

As in claim 12, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system of claim 11, wherein the plurality of sensors comprises a camera, a noise sensor, or a position sensor. (Streibig et al, Fig 3 item 70 and Col 3 line 41-49) discloses the use of camera or motion sensor (70).

As in claim 13, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system of claim 11, wherein the controller is configured to adjust a speed, timing, angle, or position of an actuatable object of the special effect system based in part on the sensor signals generated by the plurality of sensors. (Streibig et al, col 3 line 15-49) discloses the use of sensor to control the special effect (i.e. prop) disposed between the displays.


As in claim 14, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system of claim 11, wherein the special effect system activates a haptic effect based in part on a motion of the user. It is obvious and well known to an ordinary skilled person in the art to have special effect system (i.e. prop) animate (i.e. have motion/ haptic effect) in order to provide the user better interaction with 3D display.

As in claim 15, Reichow et al in view of Smithwick in further view of Streibig et al discloses the three-dimensional display system of claim 11, wherein the special effect system generates a voice font based in part on the one or more sensor signals indicative of the presence of the user. It would have been obvious to an ordinary skill person in the art to incorporate voice within prop used in 3d device. (for example objects disposed in Streibig et al or Smithwick’s 3D display system can incorporate recorded voice in order to give the user more information. 
 
8.        Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichow et al (PG Pub NO 2013/0300728) in view of Streibig et al (US Pat NO 9,635,305) in further view of Smithwick (PG Pub NO 2014/0118336).

As in claim 16, Reichow et al in discloses a method of forming a three dimensional display, comprising: 
the first display being at least partially transparent (Par 0025, 0053 and Fig 1-2) discloses the first display (220) being transparent (or light transmissive), and 
a second display, the second display comprising one or more light sources, based on the sensor signal, wherein the first display and the second display are spaced apart from one another such that the one or more light source illuminate the first display when the second display is activated; [(Fig 2 item 230 and Par 0054) discloses second display spaced apart from first display (220) comprising one or more light sources (240)]
but fails to disclose receiving a sensor signal indicative of a presence or proximity of a user; activating a first display , however Streibig et al (Fig 3 item 70 and Col 2) discloses proximity sensor for detecting the presence of an object in proximity to the display apparatus. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al three-dimensional display system with the teaching of Streibig et al such that sensor would be use to track the position and presence of a user in order to selectively applying power to the display in order to save power as well as adjust content displayed for optimum viewing. 
but Reichow et al in view of Streibig et al fails to disclose activating a special effect system to activate a special effect within a space between the first display and the second display based on the sensor signal. However Smithwick (Fig 2 items 214, 216 and Par 0036) discloses background props or objects 214, 216 (i.e. special effect system such as mechanized props (e.g., a character, a set prop)) that are positioned between the first display and the second display that is visible through the first display. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Reichow et al three-dimensional display system with the teaching of Smithwick such that special effect system (i.e. prop) can be disposed between first and second display to enhance user’s 3D experience be adding special effect system (i.e. prop) that is relevant to desired content. 

As in claim 17, Reichow et al in view of Smithwick in further view of Streibig et al discloses the method of claim 16, comprising adjusting a distance between an actuatable object of the special effect system and the first display. Obvious to an ordinary skilled person in the art to have said distance adjusted for better viewing angel.

As in claim 18, Reichow et al in view of Smithwick in further view of Streibig et al discloses the method of claim 17, comprising controlling a speed at which the distance between the actuatable object and the first display is adjusted. It would have been obvious to have distance between the actuatable object and the first display adjusted to give the user better viewing angle.

As in claim 19, Reichow et al in view of Smithwick in further view of Streibig et al discloses the method of claim 16, comprising adjusting an orientation, an angle, or a position of an actuatable object of the special effect system. (Streibig et al, col 3 line 15-49) discloses the use of sensor to control the special effect (i.e. prop) disposed between the displays.

As in claim 20, Reichow et al in view of Smithwick in further view of Streibig et al discloses the method of claim 16, comprising actuating an actuatable object of the special effect system from a first position, wherein the first position is at least partially disposed outside of an enclosed space between s the first display and the second display. (Streibig et al, col 3 line 15-49) discloses the use of sensor to control the special effect (i.e. prop) disposed between the displays. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing given the capability of Streibig et al sensor used to control the special effect (i.e. prop) disposed between the displays to position 

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                06/04/2022